Title: Tuesday Novr. 4th.
From: Adams, John Quincy
To: 


       This forenoon we went with Messrs. Jay, Bingham, and W. Vaughan, to see the Holophusicon, or Sir Ashton Lever’s Museum; there is an immense Collection, of all sorts of Natural History; But the most Compleat part is that of the birds, of which he has between three and four thousand; they are extremely Curious; and worth more examination than we had time to give to them. But besides this he has a Room full of curiosities all collected in the Countries which were discovered in the last Voyage of Captn. Cook. There are a Number of their Idols made of Wood: others of feathers of bird: and also a kind of Robe which their Chiefs put on upon certain occasions, made of birds feathers, their cloths and their war instruments, and their fishhooks with the ropes. All these things are very curious, and for the most part, they are very ingeniously done, and show those People had arrived at a certain degree of Civilization. Their Ropes are made as well as any in Europe, and their fishhooks tho’ of stone are very well made. From Sir Ashton Lever’s we went to the British Museum: which is much more extensive, and Comprehends all sorts of Curiosities. 1. a Library of printed books. 2. a Library of Manuscript Books. 3. Antiquities. 4. Coins and Medals and 5. Natural History. For this Last article, Sir Ashton Lever’s Collection is much more perfect: but among the others’ there are some very curious things, particularly in the Manuscripts. We saw some original Letters of Henry the 8th. and the ensuing Kings and Queens of England to Charles the 1st. Letters also of Oliver Cromwell, and Pope’s first Rough transcript of the Iliad. There are many more very Curious things in this Place, but we had not time to examine them attentively.
      